        Case: 3:20-cv-00927-bbc Document #: 21 Filed: 01/25/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
JAMES UPTHEGROVE,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 20-cv-927-bbc
              v.

MMHI MEDICAL DIRECTOR, MMHI
MEDICAL CLINIC DOCTOR, MMHI DENTIST,
MMHI FORENSIC DIRECTOR, KELLY RAGEAN
AND JAMES STRAND,

                             Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff James Upthegrove, who is civilly committed at the Mendota Mental

Health Institute (MMHI), is proceeding on a Fourteenth Amendment claim that defendants

denied his requests for orthodontic care and will not provide him access to orthodontic care

until he is released into the community. Plaintiff has now filed motion to amend his

complaint, which he refers to as an “addendum,” to add a claim that defendants also have

denied him dental care with respect to a crown that he needs. Because plaintiff has not filed

a proposed amended complaint in which he repeats the allegations in his original complaint,

I will consider his document a supplement. I must screen plaintiff’s proposed supplement

under 28 U.S.C. §§ 1915(e), just as I screened his original complaint.

       For the reasons below, I will grant plaintiff’s motion to supplement his complaint.

Plaintiff’s original complaint, along with the supplement, will be the operative pleading in

this case.




                                             1
       Case: 3:20-cv-00927-bbc Document #: 21 Filed: 01/25/21 Page 2 of 3




                                        OPINION

       Plaintiff alleges in his proposed supplement that he had a root canal procedure done

on his lower left molar in January 2020, one month before being taken into custody. Part

of the treatment plan ordered by his dentist was to have a crown placed on the molar about

a month after undergoing the root canal. After entering MMHI, plaintiff notified defendant

MMHI dentist that he needed the crown, but the dentist stated that he could not place the

crown. As with plaintiff’s required orthodontic treatment, plaintiff’s treatment team—made

up of the MMHI medical director, clinic doctor, dentist, forensic director, Kelly Ragean and

James Strand—denied plaintiff’s requests for an outside dentist to place the crown, even

though plaintiff told them that it could mean he would lose his molar.

       At this early stage, plaintiff’s new allegations also are sufficient to suggest that

defendants acted with objective unreasonableness under the Fourteenth Amendment.

Miranda v. County of Lake, 900 F.3d 335, 352-53 (7th Cir. 2018) (explaining standard for

medical care claims for civilly-detained individuals). They also involve similar conduct by

the same set of defendants. Therefore, I will allow plaintiff to supplement his complaint to

add the new allegations.



                                         ORDER

       IT IS ORDERED that plaintiff James Upthegrove’s motion for leave to supplement

his complaint, dkt. #20, is GRANTED. Plaintiff is GRANTED leave to proceed on a

Fourteenth Amendment claim that defendants MMHI medical director, MMHI medical



                                             2
       Case: 3:20-cv-00927-bbc Document #: 21 Filed: 01/25/21 Page 3 of 3




clinic doctor, MMHI dentist, MMHI forensic director, Kelly Ragean and James Strand

denied him medically necessary dental care with respect to his crown. Plaintiff is DENIED

leave to proceed on any other claim.

      Entered this 25th day of January, 2021.

                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                           3
